El Juez Asociado Sr. Hutchison
emitió la opinión del tribunal.
Habiendo presentado la recurrente en el Begistro de la Propiedad de Caguas una moción sobre aviso de cuestión litigiosa (lis pendens) el registrador denegó su anotación por medio de la siguiente nota:
“Denegada la nota de aviso de demanda- solicitada en virtud dé-los documentos que preceden por los defectos de que el artículo 91 del Código de Enjuiciamiento Civil se refiere solamente a demandas-que afecten al título o al derecho de posesión de una propiedad in-mueble y la precedente demanda se refiere a un embargo trabado sobre una finca que no consta inscrita a favor de los demandados, ni de nin-guna otra persona, y de que el aviso o demanda en cuestión, no consta-, en forma auténtica, o sea por medio de certificación expedida por el secretario de la corte en que se ha radicado la demanda, no siendo-suficiente para que se extienda tal anotación la mera afirmación de la parte en instancia dirigida al registrador, conforme previene la resolución -del Hon. Tribunal Supremo de Puerto Rico, dictada en 12 de enero de 1911, en el caso No. 73, de Mollfulleda v. El Registrador, no procediendo en este caso extender anotación preventiva. Caguas, 10 de julio de 1915.”
*514La recurrente obtuvo al. efecto una certificación del secre-tario de la corte creditiva de que el caso se bailaba en trami-tación e hizo una nueva presentación de dicho aviso en unión de la certificación, habiendo sido devueltos los documentos por el registrador con la siguiente nota:
“Devuelto- el precedente documento sin practicar operación al-guna, por no resultar subsanado el primero de los defectos a que se refiere la anterior nota denegatoria.”
La recurrente presentó entonces en el registro de la pro-piedad la'petición siguiente:
“El compareciente, como mandatario verbal y abogado de María Nicasia Acevedo Nieves, acompaña a la presente solicitud los siguien-tes documentos:
“‘(A) Moción- primitiva, de fecha 2 de junio de 1915, sobre aviso de cuestión litigiosa, producido a usted en este caso, con nota de presentación en su oficina, fechada en 24 de junio de 1915;
“ ‘ (B) Copia literal de la demanda producida en el caso civil del título, con nota denegatoria de esa oficina, fechada 16 días des-pués, o sea en 10 de julio de 1915;
“ ‘(C) Certificación del secretario de la Corte Municipal de Ca-guas, fecha 12 de julio de 1915, creditiva de que .el caso civil del título .aparece radicado en su oficina bajo el número 1546; y que la finca objeto del embargo cuya nulidad se pretende es la misma a que se refiere la copia de demanda' que se ha presentado para obtener la anotación de aviso de cuestión litigiosa.’
“Que a los efectos de subsanar el defecto señalado por usted al pie de la copia de la demanda que se menciona bajo la letra (B), se hizo una nueva presentación de todos los documentos referidos en 13 de julio de 1915, y usted, 14 días después, puso’una simple nota de devolución de los documentos sin practicar operación alguna, porque no resultaba, a su juicio, subsanado uno de los defectos que señaló en la nota denegatoria de 10 de julio de 1915; y en ninguna de las dos ocasiones tomó usted anotación preventiva, cual debió hacerlo cumpliendo el terminante precepto de la sección siete de la ley de primero de marzo de 1902, sobre recursos contra resoluciones de los registradores de la propiedad.
‘ ‘ Que la omisión de usted respecto de la práctica de esa anotación preventiva pone a los intereses de la peticionaria en grave riesgo, puesto que habiendo sido adjudicada. ya a Román Boada por el *515marshal de esta corte municipal la casa materia del embargo, si una nueva, venta de la finca o la constitución de un gravamen hipote-cario se llevaran a cabo sin existir esa anotación preventiva, se defrau-darían los derechos de la solicitante en razón a que no podría dirigir su acción contra el tercer adquirente, que habría de alegar su buena fe en las transacciones.
“Para evitar esto, rogamos a usted que haciéndose cargo de la procedencia de la solicitud y del inminente riesgo en que de momento hanse colocado por esa oficina los intereses de la peticionaria por razón de la omisión indicada, se sirva despachar en el sentido que le plazca la documentación nuevamente presentada, pero tomando, en todo caso, por ser ello precepto imperativo de la ley, la anotación preventiva correspondiente. Caguas, P. R., julio 30 de 1915. Rafael Arce.”
Unido a esta petición aparece el siguiente juramento:
“Yo, Rafael Arce Rollet, declaro bajo juramento: Que hoy día-30 de julio de mil novecientos quince, en las horas de la mañana me constituí en las oficinas del registro de la propiedad de esta pobla-ción, y, haciendo entrega de la precedente moción y de los docu-mentos que en ella se reseñan, juntamente con un dollar cincuenta centavos en sellos de rentas internas al Sr. Registrador Don Fernando Vázquez, le requerí para que practicara la anotación preventiva que se interesa en la aludida moción, y que el dicho registrador se negó no solamente a practicar la indicada anotación preventiva, si que también a admitir la presentación de los documentos en el diario de operaciones del registro. Caguas, P. R., julio 30 de 1915. Rafael Arce.
“Número 792. — Suscrito y jurado ante mí, hoy, por Rafael Arce Rollet, mayor de edad, de profesión abogado, vecino de esta ciudad, a quien conozco personalmente. Caguas, P. R., julio treinta .de mil novecientos quince. Lorenzo Jiménez y García. Hay' un sello de rentas internas de 25 centavos, ■ cancelado. Sello del notario. ’ ’
Aparece del expediente que la recurrente fue notificada de la resolución contenida en la nota a que se lia hecho refe-fencia en primer término el día 13 de julio y que los autos se recibieron .en la oficina del secretario de' este tribunal el día 7 de ag'osto de 1915.
Habiendo transcurrido más de veinte días desde la fecha en que fuá notificada la primera nota sin haberse radicado *516la documentación en esta corte; siendo indiscutible la correc-ción de la.segunda nota si aceptamos la propiedad de la pri-mera, y habiendo sido resuelta clara y expresamente por el registrador en su nota original la cuestión promovida en la petición a que en último término se ba becbo referencia, la cuestión es una que está enteramente fuera de nuestra juris-dicción (coram non judice) y el llamado' recurso de alzada debe ser desestimado sin que sea necesario entrar a conside-rar los méritos de las cuestiones cuya determinación se inte-resa. Behn v. El Registrador de la Propiedad, 21 D. P. R. 513, y casos citados en el mismo.

Desestimado el recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. del Toro no intervino.